Exhibit 10.33

XENOPORT, INC.

2005 NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN

ADOPTED: JANUARY 4, 2005

APPROVED BY STOCKHOLDERS: JANUARY 19, 2005

FIRST AMENDMENT: MAY 1, 2012

 

1. GENERAL.

(a) Eligible Option Recipients. The persons eligible to receive Options are the
Non-Employee Directors of the Company.

(b) General Purpose. The Company, by means of the Plan, seeks to retain the
services of its Non-Employee Directors, to secure and retain the services of new
Non-Employee Directors and to provide incentives for such persons to exert
maximum efforts for the success of the Company and any Affiliate by giving them
an opportunity to benefit from increases in value of the Common Stock through
the automatic grant of Nonstatutory Stock Options.

 

2. DEFINITIONS.

As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:

(a) “Accountant” means the independent public accountants of the Company.

(b) “Affiliate” means (i) any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, provided each
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain, and (ii) any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. The Board shall have the authority to determine (i) the time or
times at which the ownership tests are applied, and (ii) whether “Affiliate”
includes entities other than corporations within the foregoing definition.

(c) “Annual Grant” means an Option granted annually to all Non-Employee
Directors who meet the specified criteria pursuant to Section 6(b).

(d) “Annual Meeting” means the annual meeting of the stockholders of the
Company.

(e) “Board” means the Board of Directors of the Company.

 

1.



--------------------------------------------------------------------------------

(f) “Capitalization Adjustment” has the meaning ascribed to that term in
Section 11(a).

(g) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur;

(iv) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

 

2.



--------------------------------------------------------------------------------

(v) individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected principally for the purpose of changing the domicile of the
Company.

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Optionholder shall
supersede the foregoing definition with respect to Options subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Common Stock” means the common stock of the Company.

(j) “Company” means XenoPort, Inc., a Delaware corporation.

(k) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the Board of
Directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.

(l) “Continuous Service” means that the Optionholder’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Optionholder
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Optionholder renders such
service, provided that there is no interruption or termination of the
Optionholder’s service with the Company or an Affiliate, shall not terminate an
Optionholder’s Continuous Service. For example, a change in status from a
Non-Employee Director of the Company to a Consultant of an Affiliate or an
Employee of the Company will not constitute an interruption of Continuous
Service. To the extent permitted by law, the Board or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal leave. Notwithstanding the foregoing, a leave of absence shall be
treated as Continuous Service for purposes of vesting in an Option only to such
extent as may be provided in the Company’s leave of absence policy or in the
written terms of the Optionholder’s leave of absence.

(m) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(i) a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

 

3.



--------------------------------------------------------------------------------

(ii) a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;

(iii) the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

(iv) the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

(n) “Director” means a member of the Board.

(o) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

(p) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.

(q) “Entity” means a corporation, partnership or other entity.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the effective date of
the Plan as set forth in Section 14, is the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities.

(t) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or market
(or the exchange or market with the

 

4.



--------------------------------------------------------------------------------

greatest volume of trading in the Common Stock) on the date in question, as
reported in The Wall Street Journal or such other source as the Board deems
reliable. If there is no closing sales price (or closing bid if no sales were
reported) for the Common Stock on the date in question, then the Fair Market
Value shall be the closing selling price (or closing bid if no sales were
reported) on the last preceding date for which such quotation exists.

(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith.

(u) “Initial Grant” means an Option granted to a Non-Employee Director who meets
the specified criteria pursuant to Section 6(a).

(v) “IPO Date” means the date of the underwriting agreement between the Company
and the underwriter(s) managing the initial public offering of the Common Stock,
pursuant to which the Common Stock is priced for the initial public offering.

(w) “Non-Employee Director” means a Director who is not an Employee.

(x) “Nonstatutory Stock Option” means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

(y) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(z) “Option” means a Nonstatutory Stock Option granted pursuant to the Plan.

(aa) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

(bb) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(cc) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(dd) “Plan” means this XenoPort, Inc. 2005 Non-Employee Directors’ Stock Option
Plan.

(ee) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(ff) “Securities Act” means the Securities Act of 1933, as amended.

 

5.



--------------------------------------------------------------------------------

(gg) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).

 

3. ADMINISTRATION.

(a) Administration by Board. The Board shall administer the Plan. The Board may
not delegate administration of the Plan.

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) To determine the provisions of each Option to the extent not specified in
the Plan.

(ii) To construe and interpret the Plan and Options granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Option Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.

(iii) To amend the Plan or an Option as provided in Section 12.

(iv) To terminate or suspend the Plan as provided in Section 13.

(v) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan.

(c) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

4. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve. Subject to the provisions of Section 11(a) relating to
Capitalization Adjustments, the number of shares of Common Stock that may be
issued pursuant to Options shall not exceed in the aggregate one hundred and
fifty thousand (150,000) plus an automatic annual increase beginning on
January 1, 2006 and ending on (and including) January 1, 2015, in an amount
equal to the excess of (i) the number of shares subject to Options granted
during the preceding calendar year, over (ii) the number of shares added back to
the share reserve during the preceding calendar year pursuant to the provisions
of Section 4(b); provided, however, that such automatic annual increase shall
not exceed one hundred and fifty thousand

 

6.



--------------------------------------------------------------------------------

(150,000) shares. Notwithstanding the foregoing, the Board may act prior to the
first day of any calendar year, to provide that there shall be no increase in
the share reserve for such calendar year or that the number of shares by which
the share reserve for such calendar year is increased shall be a number of
shares that is equal to or less than the number of shares of Common Stock that
would otherwise be determined pursuant to the preceding sentence. In the event
the Board does not act to establish the size of the share reserve increase for a
calendar year pursuant to the preceding sentence, the Board shall be deemed to
have provided for no increase in the share reserve for such year.

(b) Reversion of Shares to the Share Reserve. If an Option shall for any reason
expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Option
shall revert to and again become available for issuance under the Plan. If any
shares subject to an Option are not delivered to an Optionholder because such
shares are withheld for the payment of taxes or the Option is exercised through
a reduction of shares subject to the Option (i.e., “net exercised”), the number
of shares that are not delivered to the Optionholder shall remain available for
issuance under the Plan. If the exercise price of an Option is satisfied by
tendering shares of Common Stock held by the Optionholder (either by actual
delivery or attestation), then the number of shares so tendered shall remain
available for issuance under the Plan.

(c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

5. ELIGIBILITY.

The Options shall automatically be granted under the Plan as set forth in
Section 6 to all Non-Employee Directors who meet the specified criteria.

 

6. NON-DISCRETIONARY GRANTS.

(a) Initial Grants. Without any further action of the Board, each person who
after the IPO Date and before May 1, 2012 is elected or appointed for the first
time to be a Non-Employee Director automatically shall, upon the date of his or
her initial election or appointment to be a Non-Employee Director, be granted an
Initial Grant to purchase twenty-five thousand (25,000) shares of Common Stock
on the terms and conditions set forth herein. Without any further action of the
Board, each person who on or after May 1, 2012 is elected or appointed for the
first time to be a Non-Employee Director automatically shall, upon the date of
his or her initial election or appointment to be a Non-Employee Director, be
granted an Initial Grant to purchase thirty thousand (30,000) shares of Common
Stock on the terms and conditions set forth herein.

(b) Annual Grants. Without any further action of the Board, on the date of each
Annual Meeting from the Annual Meeting in 2006 through the Annual Meeting in
2011, each person who is then a Non-Employee Director automatically shall be
granted an Annual Grant to purchase ten thousand (10,000) shares of Common Stock
on the terms and conditions set forth herein. Without any further action of the
Board, on the date of each Annual Meeting thereafter, commencing with the Annual
Meeting in 2012, each person who is then a Non-Employee Director automatically
shall be granted an Annual Grant to purchase fifteen thousand (15,000) shares of
Common Stock on the terms and conditions set forth herein.

 

7.



--------------------------------------------------------------------------------

7. OPTION PROVISIONS.

Each Option shall be in such form and shall contain such terms and conditions as
required by the Plan. Each Option shall contain such additional terms and
conditions, not inconsistent with the Plan, as the Board shall deem appropriate.
Each Option shall include (through incorporation of provisions hereof by
reference in the Option or otherwise) the substance of each of the following
provisions:

(a) Term. No Option shall be exercisable after the expiration of ten (10) years
from the date it was granted.

(b) Exercise Price. The exercise price of each Option shall be one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to the
Option on the date the Option is granted.

(c) Consideration. The purchase price of Common Stock acquired pursuant to an
Option may be paid, to the extent permitted by applicable law, in any
combination of (i) cash or check, (ii) delivery to the Company (either by actual
delivery or attestation) of shares of Common Stock held for more than six
(6) months (or such longer or shorter period of time necessary to avoid a charge
to earnings for financial accounting purposes), or (iii) to the extent permitted
by law, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.

(d) Transferability. Except as otherwise provided for in this Section, an Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable only by the Optionholder during the life
of the Optionholder. However, an Option may be transferred for no consideration
upon written consent of the Board if (i) at the time of transfer, a Form S-8
registration statement under the Securities Act is available for the issuance of
shares by the Company upon the exercise of such transferred Option, or (ii) the
transfer is to the Optionholder’s employer at the time of transfer or an
affiliate of the Optionholder’s employer at the time of transfer. Any such
transfer is subject to such limits as the Board may establish, and subject to
the transferee agreeing to remain subject to all the terms and conditions
applicable to the Option prior to such transfer. The forgoing right to transfer
the Option shall apply to the right to consent to amendments to the Stock Option
Agreement for such Option. In addition, until the Optionholder transfers the
Option, an Optionholder may, by delivering written notice to the Company, in a
form provided by or otherwise satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

(e) Vesting. When an Option is granted, the Option shall be unvested (i.e., no
portion of the Option shall be exercisable). Thereafter, the Option shall vest
and become exercisable as follows:

(i) Initial Grant. Provided the Optionholder’s Continuous Service is not
interrupted, (i) an Initial Grant granted prior to May 1, 2012 shall vest and
become exercisable in a series of four (4) successive equal annual installments
over the four (4)-year period measured from the date of grant and (ii) an
Initial Grant granted on or after May 1, 2012 shall vest and become exercisable
in a series of twenty-four (24) successive equal monthly installments over the
two (2)-year period measured from the date of grant.

 

8.



--------------------------------------------------------------------------------

(ii) Annual Grant. Provided the Optionholder’s Continuous Service is not
interrupted, the Annual Grant shall vest and become exercisable in a series of
twelve (12) successive equal monthly installments over the one (1)-year period
measured from the date of grant.

(f) Termination of Continuous Service. In the event that an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability or upon a Change in Control), (i) the Optionholder may exercise an
Option granted prior to May 1, 2012 (to the extent that the Optionholder was
entitled to exercise such Option as of the date of termination of Continuous
Service) but only within such period of time ending on the earlier of (a) the
expiration of the term of the Option as set forth in the Option Agreement or
(b) the date twelve (12) months following the termination of the Optionholder’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement) and (ii) the Optionholder may exercise an Option granted on or after
May 1, 2012 (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination of Continuous Service) but only within such
period of time ending on the earlier of (a) the expiration of the term of the
Option as set forth in the Option Agreement or (b) the date thirty-six
(36) months following the termination of the Optionholder’s Continuous Service
(or such longer or shorter period specified in the Option Agreement). If, after
termination of Continuous Service, the Optionholder does not exercise his or her
Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

(g) Extension of Termination Date. If the exercise of the Option following the
termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or Disability or upon a Change in Control) would be
prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, then
(i) an Option granted prior to May 1, 2012 shall terminate on the earlier of
(a) the expiration of the term of the Option as set forth in the Option
Agreement or (b) the expiration of a period of twelve (12) months after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements or
(ii) an Option granted on or after May 1, 2012 shall terminate on the earlier of
(a) the expiration of the term of the Option as set forth in the Option
Agreement or (b) the expiration of a period of thirty-six (36) months after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements.

(h) Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, (i) the
Optionholder may exercise an Option granted prior to May 1, 2012 (to the extent
that the Optionholder was entitled to exercise it as of the date of
termination), but only within such period of time ending on the

 

9.



--------------------------------------------------------------------------------

earlier of (a) the date twelve (12) months following such termination of
Continuous Service, or (b) the expiration of the term of the Option as set forth
in the Option Agreement and (ii) the Optionholder may exercise an Option granted
on or after May 1, 2012 (to the extent that the Optionholder was entitled to
exercise it as of the date of termination), but only within such period of time
ending on the earlier of (a) the date thirty-six (36) months following such
termination of Continuous Service, or (b) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified
herein or in the Option Agreement, the Option shall terminate.

(i) Death of Optionholder. In the event that (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death, or (ii) the
Optionholder dies within the three-month period after the termination of the
Optionholder’s Continuous Service for a reason other than death, then (i) an
Option granted prior to May 1, 2012 may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death, but only within the period ending on the
earlier of (a) the date eighteen (18) months following the date of death, or
(b) the expiration of the term of such Option as set forth in the Option
Agreement and (ii) an Option granted on or after May 1, 2012 may be exercised
(to the extent the Optionholder was entitled to exercise such Option as of the
date of death) by the Optionholder’s estate, by a person who acquired the right
to exercise the Option by bequest or inheritance or by a person designated to
exercise the Option upon the Optionholder’s death, but only within the period
ending on the earlier of (a) the date thirty-six (36) months following the date
of death, or (b) the expiration of the term of such Option as set forth in the
Option Agreement. If, after the Optionholder’s death, the Option is not
exercised within the time specified herein, the Option shall terminate.

(j) Termination Upon Change in Control. In the event that an Optionholder’s
Continuous Service terminates as of, or within twelve (12) months following a
Change in Control, (i) the Optionholder may exercise an Option granted prior to
May 1, 2012 (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination of Continuous Service) within such period
of time ending on the earlier of (a) the expiration of the term of the Option as
set forth in the Option Agreement, or (b) the date twelve (12) months following
the effective date of the Change in Control (or such longer or shorter period
specified in the Option Agreement) and (ii) the Optionholder may exercise an
Option granted on or after May 1, 2012 (to the extent that the Optionholder was
entitled to exercise such Option as of the date of termination of Continuous
Service) within such period of time ending on the earlier of (a) the expiration
of the term of the Option as set forth in the Option Agreement, or (b) the date
thirty-six (36) months following the effective date of the Change in Control (or
such longer or shorter period specified in the Option Agreement). If, after
termination of Continuous Service, the Optionholder does not exercise his or her
Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

 

8. SECURITIES LAW COMPLIANCE.

The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to grant
Options and to issue and sell

 

10.



--------------------------------------------------------------------------------

shares of Common Stock upon exercise of the Options; provided, however, that
this undertaking shall not require the Company to register under the Securities
Act the Plan, any Option or any Common Stock issued or issuable pursuant to any
such Option. If, after reasonable efforts, the Company is unable to obtain from
any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Options unless and until such
authority is obtained.

 

9. USE OF PROCEEDS FROM SALES OF COMMON STOCK.

Proceeds from the sale of Common Stock pursuant to Options shall constitute
general funds of the Company.

 

10. MISCELLANEOUS.

(a) Stockholder Rights. No Optionholder shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Option unless and until such Optionholder has satisfied
all requirements for exercise of the Option pursuant to its terms.

(b) No Service Rights. Nothing in the Plan, any instrument executed, or Option
granted pursuant thereto shall confer upon any Optionholder any right to
continue to serve the Company as a Non-Employee Director or shall affect the
right of the Company or an Affiliate to terminate the service of a Director
pursuant to the Bylaws of the Company or an Affiliate, and any applicable
provisions of the corporate law of the state in which the Company or the
Affiliate is incorporated, as the case may be.

(c) Investment Assurances. The Company may require an Optionholder, as a
condition of exercising or acquiring Common Stock under any Option, (i) to give
written assurances satisfactory to the Company as to the Optionholder’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option; and (ii) to give
written assurances satisfactory to the Company stating that the Optionholder is
acquiring the Common Stock subject to the Option for the Optionholder’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (i) the issuance of the shares
upon the exercise or acquisition of Common Stock under the Option has been
registered under a then currently effective registration statement under the
Securities Act, or (ii) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

 

11.



--------------------------------------------------------------------------------

(d) Withholding Obligations. The Optionholder may satisfy any federal, state or
local tax withholding obligation relating to the exercise or acquisition of
Common Stock under an Option by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Optionholder by
the Company) or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares from the shares of the Common
Stock otherwise issuable to the Optionholder as a result of the exercise or
acquisition of Common Stock under the Option; provided, however, that no shares
of Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of the Common Stock.

(e) Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.

 

11. ADJUSTMENTS UPON CHANGES IN COMMON STOCK; CORPORATE TRANSACTIONS.

(a) Capitalization Adjustments. If any change is made in, or other events occur
with respect to, the Common Stock subject to the Plan or subject to any Option
after the effective date of the Plan set forth in Section 14 without the receipt
of consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company (each a “Capitalization Adjustment”)),
the Plan shall be appropriately adjusted in the class(es) and maximum number of
securities subject both to the Plan pursuant to Section 4 and to the
nondiscretionary Options specified in Section 6, and the outstanding Options
will be appropriately adjusted in the class(es) and number of securities and
price per share of stock subject to such outstanding Options. The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive. (Notwithstanding the foregoing, the conversion of any convertible
securities of the Company shall not be treated as a transaction “without receipt
of consideration” by the Company.)

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, all outstanding Options shall terminate immediately prior to the
completion of such dissolution or liquidation.

(c) Corporate Transaction.

(i) Options May Be Assumed. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Options
outstanding under the Plan or may substitute similar stock options for Options
outstanding under the Plan (including but not limited to, options to acquire the
same consideration paid to the stockholders of the Company pursuant to the
Corporate Transaction), and any reacquisition or repurchase rights held by the
Company in respect of Common Stock issued pursuant to Options may be assigned by
the Company to the successor of the Company (or the successor’s parent company,
if any), in connection with such Corporate Transaction. A surviving corporation
or acquiring corporation not choose to assume or continue only a portion of an
Option or substitute a similar option for only a portion of an Option.

 

12.



--------------------------------------------------------------------------------

(ii) Options Held by Active Optionholders. In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Options or
substitute similar stock options for such outstanding Options, then with respect
to Options that have not been assumed, continued or substituted and that are
held by Optionholders whose Continuous Service has not terminated prior to the
effective time of the Corporate Transaction (referred to as the “Recent
Optionholders”), the vesting of such Options (and, if applicable, the time at
which such Options may be exercised) shall (contingent upon the effectiveness of
the Corporate Transaction) be accelerated in full to a date prior to the
effective time of such Corporate Transaction as the Board shall determine (or,
if the Board shall not determine such a date, to the date that is five (5) days
prior to the effective time of the Corporate Transaction), and the Options shall
terminate if not exercised (if applicable) at or prior to the effective time of
the Corporate Transaction, and any reacquisition or repurchase rights held by
the Company with respect to such Options shall lapse (contingent upon the
effectiveness of the Corporate Transaction).

(iii) Options Held by Former Optionholders. In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Options or
substitute similar stock options for such outstanding Options, then with respect
to any other Options that have not been assumed, continued or substituted and
that are held by persons other than Recent Optionholders, the vesting of such
Options (and, if applicable, the time at which such Options may be exercised)
shall not be accelerated unless otherwise provided in Section 11(d) or in a
written agreement between the Company or any Affiliate and the holder of such
Options, and such Options shall terminate if not exercised (if applicable) prior
to the effective time of the Corporate Transaction; provided, however, that any
reacquisition or repurchase rights held by the Company with respect to such
Options shall not terminate and may continue to be exercised notwithstanding the
Corporate Transaction.

(iv) Payment for Options in Lieu of Exercise. Notwithstanding the foregoing, in
the event an Option will terminate if not exercised prior to the effective time
of a Corporate Transaction, the Board may provide, in its sole discretion, that
the holder of such Option may not exercise such Option but will receive a
payment, in such form as may be determined by the Board, equal in value to the
excess, if any, of (i) the value of the property the holder of the Option would
have received upon the exercise of the Option, over (ii) the exercise price
payable by the Optionholder in connection with such exercise.

(d) Change in Control. In the event that an Optionholder is required to resign
his or her position as a Non-Employee Director as a condition of a Change in
Control or an Optionholder is removed from his or her position as a Non-Employee
Director in connection with a Change in Control, the outstanding Options of such
Optionholder shall become fully vested and exercisable immediately prior to the
effectiveness of such resignation or removal (and contingent upon the
effectiveness of the Change in Control).

 

13.



--------------------------------------------------------------------------------

(e) Parachute Payments.

(i) If the acceleration of the vesting and exercisability of Options provided
for in Sections 11(c) and 11(d), together with payments and other benefits of an
Optionholder, (collectively, the “Payment”) (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, or any comparable successor
provisions, and (ii) but for this Section 11(e) would be subject to the excise
tax imposed by Section 4999 of the Code, or any comparable successor provisions
(the “Excise Tax”), then such Payment shall be either (1) provided to such
Optionholder in full, or (2) provided to such Optionholder as to such lesser
extent that would result in no portion of such Payment being subject to the
Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by such
Optionholder, on an after-tax basis, of the greatest amount of the Payment,
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

(ii) Unless the Company and such Optionholder otherwise agree in writing, any
determination required under this Section 11(e) shall be made in writing in good
faith by the Accountant. If a reduction in the Payment is to be made as provided
above, reductions shall occur in the following order unless the Optionholder
elects in writing a different order (provided, however, that such election shall
be subject to Company approval if made on or after the date that triggers the
Payment or a portion thereof): (i) reduction of cash payments; (ii) cancellation
of accelerated vesting of Options; and (iii) reduction of other benefits paid to
the Optionholder. If acceleration of vesting of Options is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of date of grant
of Options (i.e., the earliest granted Option cancelled last) unless the
Optionholder elects in writing a different order for cancellation.

(iii) For purposes of making the calculations required by this Section 11(e),
the Accountant may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code and other applicable legal authority. The
Company and the Optionholder shall furnish to the Accountant such information
and documents as the Accountant may reasonably request in order to make such a
determination. The Company shall bear all costs the Accountant may reasonably
incur in connection with any calculations contemplated by this Section 11(e).

(iv) If, notwithstanding any reduction described above, the Internal Revenue
Service (the “IRS”) determines that the Optionholder is liable for the Excise
Tax as a result of the Payment, then the Optionholder shall be obligated to pay
back to the Company, within thirty (30) days after a final IRS determination or,
in the event that the Optionholder challenges the final IRS determination, a
final judicial determination, a portion of the Payment (the “Repayment Amount”).
The Repayment Amount with respect to the Payment shall be the smallest such
amount, if any, as shall be required to be paid to the Company so that the
Optionholder’s net after-tax proceeds with respect to the Payment (after taking
into account the payment of the Excise Tax and all other applicable taxes
imposed on the Payment) shall be maximized. The Repayment Amount with respect to
the Payment shall be zero if a Repayment Amount of more than zero would not
result in the Optionholder’s net after-tax proceeds with respect to the Payment
being maximized. If the Excise Tax is not eliminated pursuant to this paragraph,
the Optionholder shall pay the Excise Tax.

 

14



--------------------------------------------------------------------------------

(v) Notwithstanding any other provision of this Section 11(e), if (i) there is a
reduction in the Payment as described above, (ii) the IRS later determines that
the Optionholder is liable for the Excise Tax, the payment of which would result
in the maximization of the Optionholder’s net after-tax proceeds of the Payment
(calculated as if the Payment had not previously been reduced), and (iii) the
Optionholder pays the Excise Tax, then the Company shall pay or otherwise
provide to the Optionholder that portion of the Payment that was reduced
pursuant to this Section 11(e) contemporaneously or as soon as administratively
possible after the Optionholder pays the Excise Tax so that the Optionholder’s
net after-tax proceeds with respect to the Payment are maximized.

(vi) If the Optionholder either (i) brings any action to enforce rights pursuant
to this Section 11(e), or (ii) defends any legal challenge to his or her rights
under this Section 11(e), the Optionholder shall be entitled to recover
attorneys’ fees and costs incurred in connection with such action, regardless of
the outcome of such action; provided, however, that if such action is commenced
by the Optionholder, the court finds that the action was brought in good faith.

 

12. AMENDMENT OF THE PLAN AND OPTIONS.

(a) Amendment of Plan. Subject to the limitations, if any, of applicable law,
the Board, at any time and from time to time, may amend the Plan. However,
except as provided in Section 11(a) relating to Capitalization Adjustments, no
amendment shall be effective unless approved by the stockholders of the Company
to the extent stockholder approval is necessary to satisfy applicable law.

(b) Stockholder Approval. The Board, in its sole discretion, may submit any
other amendment to the Plan for stockholder approval.

(c) No Impairment of Rights. Rights under any Option granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the affected Optionholder, and (ii) such
Optionholder consents in writing.

(d) Amendment of Options. The Board, at any time and from time to time, may
amend the terms of any one or more Options; provided, however, that the rights
under any Option shall not be impaired by any such amendment unless (i) the
Company requests the consent of the Optionholder, and (ii) the Optionholder
consents in writing.

 

13. TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. No
Options may be granted under the Plan while the Plan is suspended or after it is
terminated.

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Option granted while the Plan is in
effect except with the written consent of the Optionholder.

 

15.



--------------------------------------------------------------------------------

14. EFFECTIVE DATE OF PLAN.

The Plan shall become effective on the IPO Date, but no Option shall be
exercised unless and until the Plan has been approved by the stockholders of the
Company, which approval shall be within twelve (12) months before or after the
date the Plan is adopted by the Board.

 

15. CHOICE OF LAW.

The law of the state of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

16.